Citation Nr: 1502857	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  13-05 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Air Force from February 1963 to October 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Providence, Rhode Island.

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed all evidence of record.


FINDING OF FACT

The Veteran withdrew his appeal as to the issue of entitlement to service connection for a back disorder in a written statement submitted in October 2014.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to service connection for a back disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In February 2013, the Veteran filed a substantive appeal (VA Form 9) with respect to his claim of entitlement to service connection for a back disorder.  Subsequently, in October 2014, the appellant submitted a written statement in which he withdrew his claim for service connection for a back disorder.  

As the Veteran has withdrawn his appeal as to the issue of service connection for a back disorder, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the Veteran's claim of entitlement to service connection for a back disorder.  

Therefore, said issue is dismissed, without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection for a back disorder is dismissed.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


